LaNdis, Judge:
These protests claim that earthenware articles classified under paragraph 211 of the Tariff Act of 1930, as tableware, kitchenware, or table or kitchen utensils, are properly dutiable under said paragraph 211 as earthenware articles which are not tableware, kitchenware, or table or kitchen utensils.
• Counsel have submitted these cases on the following stipulation :
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed SJS by Sadami J. Sako on the invoices accompanying the entries covered by the protests enumerated in Schedule A annexed hereto and made a part hereof, assessed with duty at 100 per dozen pieces and 40% ad valorem under Par. 211 of the Tariff Act of 1930, and claimed properly dutiable at only 100 per dozen pieces and 25% ad valorem under Par. 211 of the Tariff Act of 1930, as modified by T.D. 53865, consists of decorated earthenware articles, valued under $3 per dozen pieces, which are not tableware, kitchenware, or table or kitchen utensils.
2. That these protests may be deemed submitted on this stipulation and the record thus made.
*159Accepting this stipulation as an agreed statement of facts, we hold that the earthenware articles, valued under $3 per dozen pieces, and represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoices covered by the entries in these protests, are not tableware, kitchenware, or table or kitchen utensils, and are dutiable at the rate of 10 cents per dozen pieces and 25 per centum ad valorem under paragraph 211, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, T.D. 53865.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will be entered accordingly.